*573ON BEHEABING.
Per Curiam.
A reference to the opinion filed on the original hearing will show that this cause went to the jury upon the theory of a breach of warranty in a contract. Ante, 568. It was reversed because the alleged contract was void under the statute of frauds. In discussing the case we said that there could be no recovery under this declaration for deceit, and that recovery in such a case for fraud could only be had in an action upon the case. Our attention is now called to a recent statute (3 Conap. Laws 1897, § 10421), which, though an innovation, illogical, and paradoxical, is not necessarily void. We should therefore correct the statement made in the opinion. It can make no difference with the result,, however, except that a new trial should be ordered. This authority not having been cited either in the original brief or that furnished at the request of the court, no costs will be allowed upon the motion or rehearing.
The former order will be modified by directing a new trial.